Citation Nr: 1028905	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  03-19 426	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for stuttering. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

Benjamin M. Diliberto, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1977 to June 1984. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas, that denied the benefit sought on appeal.  The Veteran 
appealed that decision and the case was referred to the Board for 
appellate review.  

In his Substantive Appeal (VA Form 9) the Veteran requested a 
hearing before the Board.  In a July 2007 statement, the 
Veteran's representative mentioned that the Veteran had requested 
a hearing, but the Board notes that this request was specifically 
withdrawn in July 2003.  

In October 2008 and April 2010 the Board remanded the Veteran's 
claim for further development.  Unfortunately, the claims file 
reflects that further RO action on the claims on appeal is 
warranted, even though such will, regrettably, further delay an 
appellate decision on these claims.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

The United States Court of Appeals for Veterans Claims (Court) 
has held that the Board is obligated by law to ensure that the RO 
complies with its directives; and where the remand order of the 
Board are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998). 

The Veteran first claimed entitlement to service connection for 
stuttering in August 1984.  The RO issued a rating decision in 
March 1986 denying entitlement to service connection for that 
condition.  Following an appeal, the Board issued a decision in 
July 1987 also denying entitlement to service connection, finding 
that it was a developmental defect that pre-existed service and 
was not caused or aggravated by service.  The Veteran did not 
appeal the decision and it became final.

Evidence received since then includes numerous correspondences 
from the Veteran and a friend, a 1997 neuropsychological 
evaluation, VA treatment records and a VA examination report.  
The RO reopened the Veteran's claim based on new and material 
evidence in a June 2003 Statement of the Case (SOC) and the Board 
concluded that new and material evidence had been received in a 
decision from October 2008.  After reopening the claim, the Board 
remanded it for further development.  

The Board's remand instructed that the Veteran be scheduled for 
an appropriate examination to the nature, extent and etiology of 
the Veteran's claimed stuttering.  The RO was instructed that any 
appropriated evaluations, studies and testing deemed necessary by 
the examiner was to be conducted.  The RO/AMC was also instructed 
to make the claims folder and a copy of the remand available to 
the examiner.  The Board points out that, although the examiner, 
a neurologist did perform an examination, the claims file was not 
made available to the examiner.  Furthermore, the examiner 
explicitly requested that the Veteran be referred for an ear, 
nose and throat examination for further examination and opinion.  
The RO/AMC failed to provide such an examination. 

In April 2010 the Board remanded the Veteran's claim in order to 
provide the Veteran with the indicated examination.  Following 
that remand the RO/AMC scheduled the Veteran for another VA 
examination, which was to have occurred on April 29, 2010.  
However, the Veteran failed to report for the examination or 
notify the RO that he would not be there.

In this regard, a review of the claims file indicates that RO/AMC 
has utilized several different addresses for the Veteran.  It 
also appears that there has been significant confusion as to the 
appropriate contact information for the Veteran.  

Under these circumstances, it is unclear to the Board whether the 
Veteran ever received notification that a second examination had 
been scheduled.  Because of this confusion, and because the 
Veteran previously cooperated with VA and appeared for his VA 
examination in November 2009, the Board believes that he should 
be provided with an additional opportunity to appear for the 
requested examination.  

The RO/AMC should therefore accomplish all proper procedure to 
obtain current contact information for the Veteran.  The record 
indicates that a fiduciary has been appointed for the purposes of 
administering the Veteran's VA benefits.  The RO/AMC's efforts to 
obtain the Veteran contact information should include contacting 
the Veteran's current fiduciary, as that individual is likely to 
know how best to contact the Veteran.  

Nevertheless, the Board also cautions the Veteran concerning his 
own responsibility to cooperate with VA in this matter.  The 
Court has held that "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait for 
it in those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran's 
responsibilities include providing VA with accurate contact 
information, including a correct mailing address.

Finally, the Board observes that where VA has constructive and 
actual knowledge of the availability of pertinent reports in the 
possession of the VA, an attempt to obtain those reports must be 
made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding 
that documents which were not actually before the adjudicators 
but had been generated by VA employees or submitted to VA by 
claimant were, "in contemplation of law, before the Secretary and 
the Board and should be included in the record").  

In this case, in the April 2010 remand the Board indicated that 
the RO/AMC should obtain all of the Veteran's VA treatment 
records since December 2004.  The RO/AMC failed to accomplish 
that request.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.   The RO/AMC should attempt to contact the 
Veteran and clarify his current mailing 
address.  If necessary, the RO/AMC should 
solicit assistance from the Veteran's 
accredited representative and from his 
fiduciary.  All attempts must be documented 
in the claims file.  

2.  Thereafter, the RO/AMC should contact the 
Veteran and inquire whether he has undergone 
any treatment for stuttering since December 
2004.  If the Veteran indicates that he has 
received any treatment or evaluation, the 
RO/AMC should obtain and associate those 
records with the claims file.  In addition, 
the RO/AMC should obtain all of the Veteran's 
VA treatment records since December 
2004, particularly those from the VA Medical 
Center in Dallas, Texas. 

3.  Furthermore, as suggested by the VA 
examiner in the November 2009 examination, 
the Veteran should be scheduled for an ENT 
full examination.  The claims folder and a 
copy of this remand must be made available to 
the examiner.  The examiner should note in 
the examination report that the claims folder 
and remand have been reviewed.  Any 
appropriate evaluations, studies and testing 
deemed necessary by the examiner should be 
conducted at this time, and included in the 
examination report.  A rationale for all 
opinions offered should be included in the 
report provided.  The examiner is asked to do 
the following:

a.  Express an opinion as to whether the 
Veteran current has a disability 
manifested by stuttering.  If not, the 
examiner is asked to comment on any 
treatment records associated with the 
claims file that diagnosed the Veteran 
with stuttering.

b.  If the examiner finds that the Veteran 
currently has a disability manifested by 
stuttering, the examiner is asked to 
express an opinion as to when the 
Veteran's stuttering was first manifested 
(i.e., prior to service, in service or 
after service). 

c.  The examiner is also asked to express 
an opinion as to whether the Veteran's 
stuttering is a developmental defect.  If 
the examiner determines that the Veteran's 
stuttering is a developmental defect, the 
examiner is asked to indicate whether 
there was a superimposed disease or injury 
in service.

d.  If the examiner determines that the 
Veteran's stuttering clearly and 
unmistakably preexisted service, the 
examiner is asked to indicate whether 
there was a permanent increase in the 
severity of the underlying pathology 
associated with the stuttering which 
occurred during service.  If the examiner 
determines that the Veteran's stuttering 
did not increase in severity during 
service, the examiner should so indicate.  
However, if the examiner finds that the 
Veteran's stuttering did increase in 
severity during service, then the examiner 
should express an opinion as to whether 
this increase in severity was due to the 
natural progression of the disease.

e.  If the examiner determines that the 
Veteran's stuttering is not a 
developmental defect and did not pre-exist 
service, the examiner is asked to opine 
whether it is as least as likely as not 
(i.e., a 50 percent probability or 
greater) that the Veteran's stuttering 
began in service or is proximately due, 
the result of, or aggravated by some in-
service event or service-connected 
disability.

4.  When the requested development has been 
completed the case should again be reviewed 
by the RO, to include consideration of any 
additional evidence submitted.  If the 
benefits sought are not granted the Veteran 
and his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

